           Case 5:17-cv-01343-F Document 71 Filed 11/02/18 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA AGENTS ALLIANCE, LLC, )
     an Oklahoma limited liability company, )
                                            )
           Plaintiff/Counterclaim           )
           Defendant,                       )
                                            )
v.                                          )            Case No. CIV-17-1343-F
                                            )
CHRIS TORRES, an individual,                )
DANIEL O’NEIL, an individual,               )
THE AFFINITIES GROUP, LLC, d/b/a            )
     TAG-THE AFFINITIES GROUP, an           )
     Oklahoma limited liability company,    )
JOHN DOE COMPANY, a Colorado                )
     corporation,                           )
                                            )
           Defendants/Counterclaimants.     )

                               JOINT STATUS REPORT

       Pursuant to the Court’s Order Granting Joint Motion to Continue Briefing Deadlines

in Order Dated September 13, 2018 [Doc. No. 68], the Parties provide the following

biweekly status update to the Court.

       Since the last status update [Doc. No. 69], the parties have taken the following steps:

       Defendants’ counsel has continued to review those materials which the forensic

expert segregated as potentially privileged to prepare a privilege log for Plaintiff. As noted

in the parties’ last status update, review of such materials is complicated by a substantial

number of emails and related files involving Defendant Daniel O’Neil’s father, Michael

O’Neil, who has served as legal counsel for one or more of the Defendants for this and

different matters in prior years. (See [Doc. No. 69] at 2 n.1.) Specifically, emails and
          Case 5:17-cv-01343-F Document 71 Filed 11/02/18 Page 2 of 6



related files involving Michael O’Neil comprise 4,989 of the total 8,282 files segregated

as potentially privileged. With few exceptions noted thus far, these emails require content-

based review to determine whether they should be classified as privileged, not privileged,

or nonresponsive to this case. (As opposed to emails involving, e.g., the undersigned

Defendants’ counsel, which the parties have agreed can be mass-classified as privileged.)

Defendants’ counsel anticipates having the vast majority, if not all, of this review project

completed within the next two weeks. Upon completion of such review, the forensic expert

advises that a computer-generated report with information substantially similar to a

privilege log can then be provided to Plaintiff. For clarity, the statements regarding

Michael O’Neil in this paragraph are Defendants’ representation and Plaintiff reserves all

rights to challenge any privilege designations made in Defendants’ privilege log.

       Additionally, in advance of the eventual lifting of this Court’s stay, Defendants’

counsel has furnished the following lists to Defendants for review and designation of files

they deem “not appropriate for eradication”:

                 File Name                         Number of Search Results/Files

 0557-005_Chris Torres Email
 Account_Keyword                                                  1,880
 Search_9.28.2018_XERA File
 Listing.xlsx
 0557-009_Daniel Oneil Email
 Account_Keyword                                                  9,885
 Search_9.28.2018_XERA File
 Listing.xlsx
 0557-019_Daniel Oneil Laptop User
 Files_Keyword Search_9.28.2018_XERA                               349
 File Listing.xlsx



                                               2
           Case 5:17-cv-01343-F Document 71 Filed 11/02/18 Page 3 of 6



       The parties’ forensic expert undertook a project to remove duplicate files and junk

data from the following lists, resulting in a reduction in the number of files as indicated:

                 File Name                          Number of Search Results/Files

 0557-024_Chris Torres Laptop
 Email_Keyword                                          218,205 reduced to 15,383
 Search_9.28.2018_XERA File
 Listing.xlsx
 0557-024_Chris Torres Laptop User
 Files_Keyword Search_9.28.2018_XERA                       3,126 reduced to 118
 File Listing.xlsx
 0557-027_Chris Torres
 Dropbox_Keyword                                        207,189 reduced to 50,460
 Search_9.28.2018_XERA File
 Listing.xlsx

       Given the substantial reductions, Plaintiff’s counsel has consulted with the forensic

expert to confirm that no files were removed from the lists other than duplicate and junk

data files. The parties are awaiting a response.

       Plaintiff has also reviewed the pre-reduction lists from the forensic expert and

determined that approximately 328,000 files (or roughly 75%) are associated with

Defendant Torres’ OAA account emails. Some smaller number (but anticipated to be the

same or similar percentage) of files on the post-reduction lists will, in Plaintiff’s view, be

similarly associated with Defendant Torres’ OAA account emails. Plaintiff regards all of

Defendant Torres’ OAA emails as proper for eradication. If Defendant Torres disagrees,

Plaintiff regards it as his burden to timely review all his OAA account emails and identify

any “not appropriate for eradication.” Plaintiff’s counsel apprised Defendants’ counsel of

such position today, November 2, 2018, thus Defendants are not yet in a position to

determine if they agree with Plaintiff’s position in this regard, nor have they verified the
                                              3
           Case 5:17-cv-01343-F Document 71 Filed 11/02/18 Page 4 of 6



percent distribution of Torres’ OAA account emails Plaintiff describes.             That said,

Defendants’ counsel has advised he will consult with Defendants in an attempt to verify

Plaintiff’s claim and to see if such a mass selection can be stipulated to for eradication, if

a compromise can otherwise be reached, or if an objection to Plaintiff’s position in full will

be in order.

       Given the extensive reductions discussed above and subject to the forensic expert’s

response regarding the latest round of reductions, Plaintiffs have concluded that no further

reductions are warranted and that Defendants should complete their review of the file lists

within the timeframe imposed by the Agreed Eradication Order [Doc. No. 48 at ¶ 11.]

Plaintiff’s position is that any further disagreements regarding the categorization of

Plaintiff’s files that are in the possession of one or more Defendants should be addressed

at a future point in this litigation and not as part of the eradication process. Should a large

number of listed files become disputed now, the burden on the litigants and the court will

be immense. Plaintiff’s position is simple: its files should be eradicated from Defendants’

accounts and devices without further ado, subject to the provisions in the Agreed

Eradication Order.

       As Defendants’ and their counsel’s review of file listings has thus far been limited

to potentially privileged materials (for counsel) and the three search result and file lists for

“Chris Torres Email”, “Daniel O’Neil Email”, and “Daniel O’Neil Laptop” (for the

individual Defendants), Defendants have not yet made a determination as to whether any

further reductions in the newly released and reduced lists for “Chris Torres Laptop Email”,

“Chris Torres Laptop User Files”, and “Chris Torres Dropbox” can or should be made.

                                               4
          Case 5:17-cv-01343-F Document 71 Filed 11/02/18 Page 5 of 6



However, even if the search result lists are accepted as final in their current state (78,075

files total), Defendants do not believe they could, starting today, conduct a full review and

provide “do not eradicate” notation of such files within the limited 14-day timeframe

provided for in the Agreed Eradication Order. The parties, through counsel, have discussed

this concern and have tentatively agreed to work with each other (within reason) on this

timing issue.




                                             5
Case 5:17-cv-01343-F Document 71 Filed 11/02/18 Page 6 of 6



                             Respectfully submitted,

                             s/ Michael A. Furlong
                             David A. Elder, OBA # 201687
                             Michael A. Furlong, OBA # 31063
                             HARTZOG CONGER CASON & NEVILLE
                             1600 Bank of Oklahoma Plaza
                             201 Robert S. Kerr Avenue
                             Oklahoma City, Oklahoma 73102
                             (405) 235-7000 | (405) 996-3043 (fax)
                             delder@hartzoglaw.com
                             mfurlong@hartzoglaw.com
                             ATTORNEYS FOR PLAINTIFF AND
                             COUNTERCLAIM DEFENDANT
                             OKLAHOMA AGENTS ALLIANCE,
                             LLC

                             s/ Tyler J. Coble
                             (Signed by filing Attorney with
                             permission of Attorney)
                             Tim N. Cheek, OBA # 11257
                             D. Todd Riddles, OBA # 15143
                             Gregory D. Winningham, OBA # 22773
                             Tyler J. Coble, OBA # 30526
                             CHEEK LAW FIRM, P.L.L.C.
                             311 North Harvey Avenue
                             Oklahoma City, Oklahoma 73102
                             (405) 272-0621 | (405) 232-1707 (fax)
                             tcheek@cheeklaw.com
                             triddles@cheeklaw.com
                             gwinningham@cheeklaw.com
                             tcoble@cheeklaw.com
                             ATTORNEYS FOR DEFENDANTS
                             AND COUNTERCLAIMANTS CHRIS
                             TORRES, DANIEL O’NEIL, AND THE
                             AFFINITIES GROUP, LLC




                            6
